—Order, Supreme Court, New York County (Paula Omansky, J.), entered October 19, 2000, which, to the extent appealed from, denied so much of defendant’s motion as sought to modify that part of the Special Referee’s directive which required defendant to provide copies of all K-l forms issued to its partners from 1988 through 1995, unanimously affirmed, with costs.
Although disclosure of tax returns is generally disfavored (see, Gordon v Grossman, 183 AD2d 669, 670; Nanbar Realty Corp. v Pater Realty Co., 242 AD2d 208, 209-210), plaintiff was a member of defendant law firm when it generated the K-l partnership returns at issue and seeks disclosure only of those forms, and not the individual members’ tax returns, and only for the time during which he was a partner. Given the limited nature of the disclosure sought and the circumstance that the K-l form involves partnership compensation, i.e., the dollar amount allocated to each partner and the percentage each partner is to be paid, information material and necessary to plaintiffs claim that, inter alia, he did not receive the appropriate share of the firm’s actual net profits, disclosure of the K-l forms was properly ordered. Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.